Citation Nr: 1217061	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  12-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss and, if so, whether entitlement to service connection for bilateral hearing loss is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus and, if so, whether entitlement to service connection for tinnitus is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from December 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in St. Louis, Missouri.]  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing loss and tinnitus in an October 2008 decision, which is final.

2.  Some of the new evidence received since October 2008 in support of the claims for service connection for bilateral hearing loss and tinnitus is material.

3.  Resolving reasonable doubt in the Veteran's favor, he has bilateral hearing loss and tinnitus that is related to his noise exposure in service.


CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received, and the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  
3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims and grants service connection for bilateral hearing loss and tinnitus-a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify and assist is necessary.

I. New and Material

In a decision issued on October 29, 2008, the Board denied service connection for bilateral hearing loss and tinnitus on the basis that neither disorder was associated with the Veteran's active duty.  This decision became final on the date issued, and the Chairman of the Board has not ordered reconsideration of this decision to date.  It is, therefore, final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision here-October 2008-is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since October 2008 consists of the Veteran's additional statements, the report of a medical opinion from a private Doctor of Audiology dated in February 2011, and the report of VA audiology examination conducted in November 2011 (along with an opinion from the examiner).  

The February 2011 private doctor's medical opinion, which is favorable to the Veteran's claim, is material and sufficient to reopen the issues as it provides a reasonable possibility of substantiating the issues.  In the report, the private doctor sets forth a detailed history and rationale and opines that it is more likely than not that the Veteran's hearing loss is related to his military noise exposure.  She further opines that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss (in-service exposure to noise).   

Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

At the very least, the February 2011 private doctor's medical opinion triggers VA's duty to assist the Veteran and, therefore, constitutes new and material evidence under Shade.  The Board, therefore, reopens the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  As the RO also made a determination of the Veteran's claims on the merits, the Board finds that it can consider the merits of these issues without prejudice to him.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
II.  Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

Current audiometric evaluations demonstrate that the Veteran has hearing sensitivity normal at 500 and 1000 Hertz that slopes to severe sensorineural hearing loss bilaterally at 2000 through 4000 Hertz.  Speech recognition on VA examination in November 2011 demonstrated 94 percent in the Veteran's right ear and 88 percent in his left ear.  Consequently, the Board finds that the Veteran has a current bilateral hearing loss disability for which compensation may be warranted.  In addition, the Board finds that the evidence is sufficient to establish that the Veteran has tinnitus.

A claimant is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

Here, the Veteran describes having been exposed to military noise as a result of his military occupational specialty (MOS) as Tank Mechanic ("Amph Trac Mechanic" per Veteran in statement with initial claim).  He reports exposure to engine noise without the use of ear protection.  He also reports exposure to large and small arms fire.  In addition, he reports that, during annual training ("firing for familiarization"), he was exposed to 75mm cannon fire onboard "armored AMTRAKS" with only the use of cotton for ear protection at a distance of only a couple of feet.  Given his MOS and his last duty assignment to an Armed Amphibious Battalion, the Board finds that his report of military noise exposure is consistent with the places, types, and circumstances of his military service.  The Board concedes that he incurred noise exposure during his military service.

Service treatment records demonstrate only whispered voice testing, which was considered normal at 15/15 and which was conducted at both his entrance and separation examinations.  As indicated by the VA examiners, whisper voice testing alone is not sufficient to determine service connection as it is not sensitive to high frequency hearing loss, which is the type associated with noise exposure.  Consequently, the service treatment records do not show that the Veteran incurred any threshold shift in his hearing acuity during service.  In addition, the service treatment records are silent for any complaints of, or treatment for, tinnitus.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

In the current appeal, the Veteran has stated that he incurred ringing and pain in his ears for hours after each of the annual training sessions for firing for familiarization and that he has continued to have hearing problems and ringing in his ears since service.  He admits that he never sought treatment at sick bay due to a bad experience going there to have a tooth pulled.  Furthermore, the Board acknowledges that, although the Veteran's separation Report of Medical Examination is of record, there is no Report of Medical History.  Thus, it is unclear whether the Veteran reported having any hearing problems at the time of his separation as no history is provided, although no actual problem was noted upon examination (but again this is most likely because only whisper voice testing was conducted).

In support of his claim, the Veteran has submitted two medical statements.  The first statement is dated in October 2004 and was submitted with the Veteran's original claim.  This statement is from the Veteran's private physician, who indicates the Veteran was tested at the VA Hospital for hearing loss and found to have decreased hearing per audiogram.  He further states that, according to the history obtained from the Veteran, years ago while in service he was exposed to loud noises from firing guns during training.  He related subsequently when he was tested through his union he was told to have some hearing loss.  This private physician opined that the Veteran may have experienced hearing loss secondary to exposure to the noise from firing a gun.  

The Veteran submitted a second private medical opinion from a Doctor of Audiology in a February 2011 report.  In her report, the doctor indicates that she reviewed the Veteran's military records and obtained a detailed history from him as to his military and post-military noise exposure.  The Board notes that the history of noise exposure, both in service and after service, are essentially consistent with the Veteran's statements submitted in support of his claim with a few exceptions.  Furthermore, she indicates that she reviewed the Veteran's induction and separation examinations that show whisper voice test was given.  She stated that research shows that this test is neither sensitive enough nor specific enough to either confirm or deny the presence of hearing loss.  Citing to the American College of Occupational and Environmental Medicine, she stated that noise exposure without the use of hearing protection can cause and/or contribute to noise induced hearing loss, acoustic trauma, and tinnitus in individuals.  Additionally, she stated that medical treatises indicate that the cause of tinnitus can usually be determined by the finding of the cause of any coexisting hearing loss (citing to Harrison's Principles of Internal Medical (Dennis L. Kasper et al. eds., 16th ed. 2005)).  

Based on the history provided and results of the examination, the February 2011 private examiner opined that, although the Veteran's audiograms during active duty suggest normal hearing loss, it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a thresholds shift on an audiogram.  Therefore, it is more likely than not that this Veteran's hearing loss is related to his military noise exposure and may have worsened as a civilian.  As for his tinnitus, she opined that his tinnitus can as likely as not be attributed to the same etiology as his hearing loss (in-service exposure to noise).  

The Veteran has undergone two VA audiological examinations in his quest for service connection for his bilateral hearing loss.  The first examination was conducted in August 2005.  The Board notes that the history portion of the examination report is extremely sparse and provides no details as to the Veteran's complaints of onset of hearing loss or noise exposure during and after military service.  As for tinnitus, the examiner noted the Veteran's report of current tinnitus of unknown onset and etiology, and causing no current difficulties.  Audiometric testing demonstrated the Veteran had a severe, high frequency, sensorineural hearing loss bilaterally.  

In rendering a nexus opinion, the examiner stated that there was no audiometric examinations completed at either induction or discharge physical.  Only a hearing rating of 15/15 was found at discharge which is inadequate by itself but when coupled with the Veteran's not marking any concerns about hearing at that time (which indicates no concerns regarding hearing function at discharge).  The examiner further stated that, if his current hearing loss occurred during the military, it likely would have been noticed at that time and be severe enough for medical consultation.  In addition, the examiner noted that the Veteran's testimony that, as a civilian, he first noticed a hearing problem in the early 1960s was too long after the military to be related.  The examiner stated that the Veteran's civilian employment after the military is a likely contributor to hearing loss and tinnitus.  Furthermore, the examiner noted that the Veteran did not associate his tinnitus with military service nor place the onset to that time frame.  Therefore, the examiner opined that it is considered less likely than not that the Veteran's hearing loss and tinnitus are service connected.  

In a statement submitted in August 2006, the Veteran challenged the findings of the August 2005 VA examiner and, in so doing, stated that the examiner misunderstood or misreported what he had said and the evidence before him.  The Veteran stated that he always knew he had hearing loss and tinnitus as a result of the firing for familiarization training that he underwent in service but that it was not until he had a hearing test in the last 1950s to early 1960s through the Carpenters Union that he realized how bad his hearing really was.  He further reported that, although he was a carpenter after service, he never worked around heavy, noisy industrial machinery and rarely used power tools.  He initially worked as a carpenter-contractor doing weather stripping of windows and doors, installing awnings, etc.  After 1961, he and his brother went into business together (where they almost exclusively remodeled kitchens and bathrooms).  The Veteran further stated that the VA examiner was incorrect when he said that the Veteran reported not noticing his hearing loss until the 1960s, but rather he did not have it tested until that time.

The Veteran underwent a second VA examination in November 2011.  The examiner who conducted this examination indicated that the Veteran reported that he was first told that he had hearing loss in his left ear following a health screening through the carpenters union in 1959, when he stated that he had not noticed the hearing problem prior to that time.  Furthermore, she states that the Veteran reported that he was first advised that he had right ear hearing loss at his October 2004 audiometric evaluation at the VA Medical Center and that he had not noticed any right ear hearing loss prior to that time.  The examiner also notes that the Veteran reported experiencing bilateral tinnitus very rarely.  After conducting audiometric testing, the examiner diagnosed the Veteran to have hearing sensitivity within normal limits sloping to a severe sensorineural hearing loss bilaterally.  Speech recognition was noted to be in agreement with pure tone test results, which was excellent in the right ear and good in the left ear.  

In providing a nexus opinion, this examiner stated, as did the previous one, that the whisper test conducted at the Veteran's induction and separation examinations alone is not sufficient to determine service connection as it is not sensitive to high frequency hearing loss, which is the type associated with noise exposure.  The examiner noted, however, that there were no reports of hearing loss in the Veteran's service treatment records.  She referred to the August 2005 VA examiner's statement that the Veteran reported that he was first aware of difficulty hearing in the 1960s and that at this examination he reported that he was first advised that he had hearing loss in his left ear in 1959 and in his right ear in 2004.  The examiner also noted that the Veteran did not file for service connection until 2004.  The examiner stated that, given that the Veteran stated that he was first aware of his left ear hearing loss in 1959, which is 6 years post-military discharge, and his right ear hearing loss in 2004, which is 51 years post-military discharge, and he did not report hearing loss while enlisted, it is her opinion that it is less likely than not that the Veteran's hearing loss was caused by or a result of military service.  Furthermore, in regards to tinnitus, she commented that the Veteran reported that he very rarely experiences tinnitus.  She stated that tinnitus that occurs rarely would be considered to be normally occurring.  Therefore, it was her opinion that the Veteran's claimed tinnitus was not caused by or a result of military service.

In considering these opposing medical opinions, the Board notes that there is a significant disparity between what the Veteran has submitted in statements in support of his claim and what he reported to his private physicians and what is recorded by the VA examiners as having been reported to them or what the record shows.  After weighing this evidence, the Board concludes that it cannot reconcile these differences.  Significantly, however, the Board finds the Veteran's statements as to his noise exposure and a continuity of symptoms since service to be credible.  His statements have been fairly consistent throughout his efforts to obtain service connection for his bilateral hearing loss and tinnitus, including the reports to his two private physicians.  In contrast, the reports by the VA examiners are inconsistent with his prior reports, and the Board is unclear as to what evidence the examiners were actually relying on to support their factual findings.  Such inconsistencies without apparent reasons in these reports lessen their probative value.

On the other hand, the Board acknowledges that the October 2004 medical opinion is too speculative to provide the certainty necessary to constitute medical nexus evidence.  Service connection may not be based on  speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the Veteran's treating physician could not confirm the etiology of the Veteran's bilateral hearing loss and could only state that it "may" possibly be related to service.  This opinion does not, therefore, have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting  clinical data or other rationale, does not provide the required degree of medical certainty).  

As for the February 2011 private medical opinion, there are some factual differences between what the Veteran has stated in his statements to VA in support of his claim and the history set forth by the private doctor.  Although most of these differences would appear minor, the most significant one is the private doctor's note that the Veteran reported having ear pain and ringing for several days after firing for familiarization training, while previously he had only reported this lasting for several hours.  In addition, he previously reported this being an annual training, but the doctor noted that the Veteran only reported a single episode of training in 1953.  Furthermore, in her medical opinion she mentions audiograms during active duty that suggest normal hearing when it was already acknowledged that the Veteran had none.  Although these inconsistencies are not of significant detriment to the probative value of her medical opinion, they do lessen it to some degree.

Consequently, the Board finds that it cannot give more probative weight to the private medical opinions versus the VA examiners' medical opinions.  Nor can it find the Veteran's statements to not be credible.  Of particular significance to the Board in this matter are the Veteran's competent reports of in-service noise exposure and continuity of pertinent symptoms since service.  The Board concludes, therefore, that the evidence as to whether the Veteran's bilateral hearing loss and tinnitus is related to his military noise exposure is in equipoise.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Resolving this reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  Consequently, the Veteran's appeal is granted.

ORDER

New and material evidence having been received, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


___________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


